MEMORANDUM **
Richard Joseph Finley appeals pro se from the district court’s denial of his motion for a certificate of innocence, pursuant to 28 U.S.C. § 2513. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Finley contends that the district court erred by denying his request for a certificate of innocence after his convictions for submitting false claims to the Internal Revenue Service, attempting to interfere with the administration of the federal tax laws, and bank fraud were reversed. We conclude that the district court did not err in determining that Finley did not meet his burden of proving, among other things, that “[h]e did not commit any of the acts charged or his acts, deeds, or omissions in connection with such charge constitute no offense against the United Statesf.]” 28 U.S.C. § 2513(a)(2). Therefore, we affirm.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.